EXHIBIT 13
     From:                       Yosef Milgrom <ymilgrom@lhfin.com>
     Sent:                       Thursday, October 11, 2018 12:11 PM
     To:                         Ari Kluger
     Subject:                    Fwd: IPCI report
     Attachments:                IPCl.docx; A TT00001.htm




     Sent from my iPhone

     Begin forwarded message:

             From: YosefEichorn <yosefeichorn@gmail.com>
             Date: October 11, 2018 at 11:56:10 AM EDT
             To: YosefMi lgrom <ymilgrom@lhfin .com>
             Cc: Ari Rabinowitz <arabin@lhfin.com>
             Subject: IPCI report




                                                                       DEFENDANT'S
                                                                         EXHIBIT
                                                                           4



CONFIDENTIAL                                                            AIPCI00000176
         IntelliPharmaCeutics International Inc. ("IPCI")

         10.10.2018


         Financial Analysis

         Ticker:                             IPCI                    Cash (4/18):                      $1.36 mm
         Quote:                              $1.04                   Current Assets:                   $6.67 mm
         High (52w):                         $12.00                  Current Liabilities:              $5.49 mm
         Low (52w):                          $1.27                   Gross Margin:                     88.58%
         Avg Vol (3m):                       37 k                    Net Margin:                       -495.57%
         Market Cap:                         4.8mm                   $ Degree Sought:                  $10mm
         Shares Out:                         4.4mm                   CEO:                              Dr. Isa Odidi
         Float:                              3.7mm                   Website:           www.intelliphatmaceutics.com
         Employees:                          52


         Business Overview

         lntelliPharmaCeutics International Inc. focuses on the research, development, and commercialization of
         controlled-release and targeted pharmaceutical products.
         The company's primary technology is:
         nPODDDS           A novel technology platform designed to fight opioid abuse by increasing the difficulty of
                   tampering and abuse of a drug.
         PODRAS       Designed to prevent accidental or intentional overdose of prescribed drugs.


         The company is currently focused on the development of controlled-release drugs that follow an ANDA
         505(b)(2) regulatory pathway.
         Oxycodone ER - By incorporating PODRAS, Oxycodone ER, a bioequivalent to OxyContin, may be a safer and
                   more efficient ADF (abuse deterrent formulation) than currently available. The company was
                   assigned Fast Track Designation for the development of Oxycodone ER          by the FDA. Results are
                   pending from clinical studies on the efficacy of its abuse-deterrent for oral and intranasal route of
                   administration.




         Shares Outstanding                                                  4,353,678
         Options and Warrants (weighted Avg price of $18.66)                 1,385,886

         Fully Diluted Shares                                               5,749,843

         Unsecured Convertible Debenture      *                             $1,850,000

         * related party




CONFIDENTIAL                                                                                                           AIPCI00000177
         Investment Considerations
         Merits
             •    The clinical part of studies to provide proof to abuse-deterrent claims via intranasal and oral
                  administration has been completed and the statistical analysis is currently underway. Expected NDA
                  resubmission in late 2018.
             •    NASDAQ listed with a compelling valuation.
             •    Strong management team with extensive experience in pharmaceutical industry.
             •    Founders have continuously funded the company.
         Risks
             •    The company's focus thus far has been on generic products and has had declining revenue to date.
             •    Stock price is approaching $1.00 and therefore subject to delisting risk.
             •    Potential dilution due to $1.85 million in unsecured convertible debt.


         Financial Highlights

         Valuation Measures                                           Management Effectiveness

                                                                      Return on Assets (ttm):         -91.39%
         Market Cap (lntraday):             4.53 mm
                                                                      Return on Equity (ttm):         N/A
         Enterprise Value:                  5.02 mm
         Trailing P/E:                      N/A
                                                                      Income Statement
         Forward P/E:                       -1.35
         PEG Ratio (5 yr expected):         N/A                       Revenue (ttm):                   $3.18 mm
         Price/Sales (ttm):                 1.86                      Revenue per Share (ttm):         $0.91
         Price/Book (mrq):                  N/A                       Quarterly Revenue Growth (yoy): -71.20%
         Enterprise Value/Revenue:          2.11                      Gross Profit (ttm):              $4.8 mm
         Enterprise Value/EBITDA:           -0.67                     EBITDA (ttm):                    $-9.96 mm
                                                                      Net Income Avi to Common (ttm):$-11.07 mm
                                                                      Diluted EPS (ttm):               -0.32
         Financial Highlights                                         Quarterly Earnings Growth (yoy): N/A


         Currency in USD                                              Balance Sheet

         Fiscal Year                                                  Total Cash (mrq):               $1.36 mm
                                                                      Total Cash per Share (mrq):     $0.31 mm
         Fiscal Year Ends:                  Nov.29,2017
                                                                      Total Debt (mrq):               $1.32 mm
         Most Recent Quarter:               May 30, 2018
                                                                      Total Debt/Equity (mrq):        N/A
         Profitability                                                Current Ratio (mrq):            0.58
                                                                      Book Value per Share (mrq):     -0.02
         Profit Margin:                     0.00%
         Operating Margin (ttm):            -332.27%                  Cash Flow Statement


                                                                      Operating Cash Flow (ttm):      -8.57 mm
                                                                      Levered Free Cash Flow (ttm):   -4.63 mm




CONFIDENTIAL                                                                                                       AIPCI00000178
         Deal Terms

         Reported 8.69 million units of one common and one warrant at a said price of $1.00 with an exercise price of
         $1.00. Subject to change.


         Contact Information

         Andrew Patient, CFO
         Office: (416) 798-3001 ext. 106
         Mobile: (416) 464-4798
         Email:   apatient@intellipharmaceutics.com




CONFIDENTIAL                                                                                                     AIPCI00000179
